NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 21-1079
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                 LATEEF ALAGBADA,

                                               Appellant
                                   ________________

                      Appeal from the United States District Court
                               for the District of New Jersey
                     (D.C. Criminal Action No. 2-17-cr-00227-001)
                    District Judge: Honorable John Michael Vazquez
                                    ________________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                 On January 14, 2022

                  Before: AMBRO, BIBAS and ROTH, Circuit Judges

                               (Opinion filed: June 2, 2022)

                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
ROTH, Circuit Judge

       Nigeria extradited one of its citizens, Lateef Alagbada, to the United States after

an American grand jury charged him with conspiracy to import, possess, and distribute

heroin. Alagbada appeared in United States District Court for the District of New Jersey.

He moved for his immediate release and repatriation to Nigeria. He contended that his

extradition violated Nigerian law and, by extension, the extradition treaty between

Nigeria and the United States. The United States responded, “As a matter of comity and

justiciability, it is well-established that a foreign government’s decision to extradite an

individual in response to a request from the United States is not subject to review by

United States courts.”1

       The District Court agreed that it lacked authority to review Nigeria’s extradition

decision and denied Alagbada’s motion for release and repatriation.2 Alagbada filed this

interlocutory appeal. We will dismiss the appeal of the denial of repatriation because we

lack jurisdiction to review that denial. We do, however, have jurisdiction to review the

District Court’s denial of pretrial release. We will affirm that denial.

                                              I.

       “Congress has limited the jurisdiction of the Courts of Appeals to ‘final decisions

of the district courts.’”3 A criminal defendant must ordinarily raise all claims of error in



1
  Suppl. App. at 16 (internal quotation marks omitted) (quoting United States v. Medina,
985 F. Supp. 397, 401 (S.D.N.Y. 1997)).
2
  The District Court had jurisdiction under 18 U.S.C. § 3231.
3
  United States v. Hollywood Motor Car Co., 458 U.S. 263, 264–65 (1982) (quoting 28
U.S.C. § 1291).
                                              2
a single appeal following conviction and sentencing.4 The collateral order doctrine is a

“narrow exception” to the final judgment rule.5 It allows a party to immediately appeal

collateral orders: Those that (1) “conclusively determine the disputed question,” (2)

“resolve an important issue completely separate from the merits of the action,” and (3)

are “effectively unreviewable on appeal from a final judgment.”6 “Because of the

compelling interest in prompt trials, the [Supreme] Court has interpreted the requirements

of the collateral-order exception . . . with the utmost strictness in criminal cases.”7

       An order rejecting a defendant’s challenge to the extradition process generally

falls outside the scope of the collateral order doctrine because “the purpose of the

extradition process is to obtain a court’s personal jurisdiction over a defendant.”8

Challenges to the extradition process are thus challenges to district court jurisdiction; and

courts “have uniformly held that challenges to district court jurisdiction can be fully




4
  See Flanagan v. United States, 465 U.S. 259, 263 (1984); Firestone Tire & Rubber Co.
v. Risjord, 449 U.S. 368, 374 (1981).
5
  Firestone Tire & Rubber Co., 449 U.S. at 374–75.
6
  Flanagan, 465 U.S. at 265 (internal quotation marks omitted) (quoting Coopers &
Lybrand v. Livesay, 437 U.S. 463, 468 (1978)).
7
  Id.
8
  S.E.C. v. Eurobond Exch., Ltd., 13 F.3d 1334, 1337 (9th Cir. 1994); see also United
States v. Isaac Marquez, 594 F.3d 855, 858 (11th Cir. 2010) (“The extradition process,
however, is the means by which a requesting country obtains personal jurisdiction over
the defendant.”); United States v. Vreeken, 803 F.2d 1085, 1088 (10th Cir. 1986) (“the
extradition process is one whereby a court gains personal jurisdiction over a defendant”).
                                               3
vindicated on post-judgment appeal.”9 We therefore lack jurisdiction over an

interlocutory appeal to the extent it challenges the propriety of an extradition.10

       In this case, Alagbada’s request for repatriation was explicitly a request that the

District Court find his extradition improper. Thus, Alagbada must wait until the District

Court has entered a final judgment before he challenges its denial of repatriation.

       By contrast, Alagbada was entitled to immediately appeal the District Court’s

denial of pre-trial release. In Stack v. Boyle,11 the Supreme Court held that a defendant

may immediately appeal an order denying a motion to reduce bail. Decades later,

Congress addressed the same issue through the Bail Reform Act of 1984.12 Under that

statute, defendants may immediately appeal release or detention orders, as well as




9
  United States v. Saccoccia, 18 F.3d 795, 800–01 (9th Cir. 1994). The reason for this
rule lies in the fact that “the essence of a litigant’s jurisdictional ‘right’ is that the court
not impose a Judgment against him unless it has both personal and subject matter
jurisdiction.” United States v. Sorren, 605 F.2d 1211, 1214 (1st Cir. 1979). If a district
court mistakenly concludes it has jurisdiction over a defendant and, in turn, errantly
enters judgement against the defendant, a court of appeals can fix the error, and remedy
any jurisdictional violation, by vacating the judgment.
10
   See Saccoccia, 18 F.3d at 800–01 (declining jurisdiction over an interlocutory appeal
from a motion to dismiss an indictment where the appeal was based on a claim that the
defendant’s extradition violated the doctrine of specialty, doctrine of dual criminality,
and pertinent extradition treaty); United States v. Levy, 947 F.2d 1032, 1033–34 (2d Cir.
1991) (declining jurisdiction over an interlocutory appeal from a motion to dismiss an
indictment where the appeal was based on a claim that the defendant’s extradition
violated the doctrine of specialty).
11
   342 U.S. 1, 6 (1951).
12
   18 U.S.C. §§ 3141–3156; United States v. Schock, 891 F.3d 334, 339 (7th Cir. 2018)
(explaining that “release on bail before trial”—which Stack brought within the scope of
the collateral order doctrine—is “an issue now covered by statute, 18 U.S.C. § 3145.”).
                                                4
decisions denying revocation or amendment of such orders.13 Thus, on this interlocutory

appeal, we have jurisdiction over the District Court’s denial of pretrial release.

                                             II.

       Although we have jurisdiction over the District Court’s denial of pretrial release,

we will affirm the denial of release. We may affirm a district court’s order if the appeal

presents no substantial question.14 Here, nothing supports Alagbada’s request for pretrial

release.15 More importantly, Alagbada has not attempted to make the requisite showing

under the applicable legal framework: the Bail Reform Act of 1984.

       “The Bail Reform Act . . . provides a comprehensive scheme governing pretrial-

release decisions.”16 It creates a rebuttable presumption that a defendant is dangerous

and a flight risk—and therefore must be detained—if the defendant is indicted on certain

charges.17 Here, the grand jury indicted Alagbada on charges of conspiracy to import,


13
   18 U.SC. § 3145(c).
14
   See 3d Cir. L.A.R. 27.4; I.O.P. 10.6; see also Murray v. Bledsoe, 650 F.3d 246, 247 (3d
Cir. 2011).
15
   To be clear, we do not have jurisdiction to consider Alagbada’s challenge to his
extradition merely because he has paired that challenge with a request for pretrial release.
A contrary rule might induce defendants to try to circumvent the final judgment rule by
pairing a request for pretrial release with whatever argument they wish to advance on an
interlocutory appeal.
16
   Reese v. Warden Philadelphia FDC, 904 F.3d 244, 247 (3d Cir. 2018).
17
   See 18 U.S.C. § 3142(e)(3) (“Subject to rebuttal by the person, it shall be presumed
that no condition or combination of conditions will reasonably assure the appearance of
the person as required and the safety of the community if the judicial officer finds that
there is probable cause to believe that the person committed . . . an offense for which a
maximum term of imprisonment of ten years or more is prescribed in the Controlled
Substances Act (21 U.S.C. 801 et seq.)[ or] the Controlled Substances Import and Export
Act (21 U.S.C. 951 et seq.) . . .”); United States v. Suppa, 799 F.2d 115, 119 (3d Cir.
1986) (holding an “indictment is sufficient to support a finding of probable cause
triggering the rebuttable presumption of dangerousness under § 3142(e) . . .”).
                                              5
possess and distribute heroin, charges that trigger this presumption.18 In requesting

pretrial release, Alagbada did not identify the Act as the governing law, much less rebut

the presumption that he is dangerous and a flight risk. It is clear that the District Court

properly denied pretrial release. Affirmance is appropriate.19

                                             III.

       We will affirm the District Court’s denial of pretrial release. We will dismiss the

appeal of the denial of Alagbada’s request for repatriation.20




18
   Specifically, the grand jury charged Alagbada with (1) conspiracy to distribute and
possess with intent to distribute at least one kilogram of heroin, contrary to 21 U.S.C.
§§ 841(a)(1) and (b)(1)(A), in violation of 21 U.S.C. § 846; and (2) conspiracy to import
at least one kilogram of heroin into the United States, contrary to 21 U.S.C. §§ 952(a) and
960(b)(1), in violation of 21 U.S.C. § 963. Each offense carries a maximum sentence of
life in prison. 21 U.S.C. §§ 841(b), 960(b)(1).
19
   The District Court did not deny Alagbada’s request for pretrial release on the grounds
that Alagbada failed to rebut the presumption that he is dangerous and a flight risk.
Instead, the District Court denied Alagbada’s request because it rejected Alagbada’s
arguments about the extradition process. Alagbada implies that the government has
waived any argument under the Bail Reform Act because the government did not raise
the Act before the District Court. However, we may affirm the District Court “for any
reason supported by the record,” United States v. Schneider, 801 F.3d 186, 201 (3d Cir.
2015) (internal quotation marks omitted), and will do so here.
20
   Alagbada moved to supplement the record with a declaration by his counsel, William
Strazza. Strazza avers to the status of certain Nigerian proceedings, which are related to
the extradition process. This information is irrelevant to this appeal because we do not
have jurisdiction to consider Alagbada’s challenge to the extradition process. Therefore,
we will deny as moot the Motion to Supplement the Record on Appeal.
                                              6